In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 02-1100
MICHAEL MASSEY,
                                               Plaintiff-Appellant,
                                v.


UNITED STATES OF AMERICA,
                                               Defendant-Appellee.
                         ____________
            Appeal from the United States District Court
                for the Central District of Illinois.
               No. 99 C 3309—Richard Mills, Judge.
                         ____________
  ARGUED SEPTEMBER 17, 2002—DECIDED NOVEMBER 27, 2002
                         ____________


  Before FLAUM, Chief Judge, and EASTERBROOK and RIPPLE,
Circuit Judges.
  RIPPLE, Circuit Judge. Michael Massey, an inmate at the
Federal Correctional Institution in Pekin, Illinois (“FCI-
Pekin”), filed a medical malpractice suit against the United
States under the Federal Tort Claims Act (“FTCA”). The
district court granted the United States’ motion for sum-
mary judgment, and Mr. Massey now appeals from that
ruling. For the reasons set forth in the following opinion, we
affirm the judgment of the district court.
2                                               No. 02-1100

                             I
                     BACKGROUND
A. Facts
  Mr. Massey was incarcerated at FCI-Pekin from March
26, 1996, to June 29, 2000. During the summer of 1995,
while incarcerated at the Marion County Jail, Mr. Massey
had begun experiencing pain in his abdominal region and
had noticed a lump protruding from his naval. Once Mr.
Massey arrived at FCI-Pekin, he began to complain about
abdominal pain. On July 19, 1996, his attorney wrote David
Helman, FCI-Pekin’s warden, a letter stating that Mr.
Massey had a hernia “for which he may need surgery” and
that the prison’s response to Mr. Massey’s condition had
been unsatisfactory. R.43, Ex.2. The letter complained that,
although the prison medical staff instructed Mr. Massey to
avoid heavy lifting, such a warning was “hardly an ade-
quate response to a hernia.” Id. According to his attorney,
Mr. Massey was “really in pain and in need of medical
attention.” Id. at 2. Mr. Massey testified that he received a
copy of this letter.
  On July 31, 1996, Dr. John Otten, an FCI-Pekin staff phy-
sician, examined Mr. Massey with respect to his abdominal
pain. Dr. Otten told Mr. Massey that he suffered from an
umbilical hernia and that the hernia required surgery soon.
Dr. Otten also informed Mr. Massey that “he would put the
paperwork in to get the surgery scheduled.” R.43, Ex.1 at
35. According to Mr. Massey, he believed, on the basis of
his conversation with Dr. Otten, that the hernia required
immediate treatment. On August 5, 1996, Dr. Otten placed
Mr. Massey’s name on a wait list for inmates in need of
surgery; however, on August 27, 1996, Ferdinand Samalio,
a health services administrator at FCI-Pekin, removed Mr.
Massey’s name from the list.
No. 02-1100                                                 3

  Over the next four months, Mr. Massey’s hernia grew
and his pain increased greatly. By October or November of
1996, Mr. Massey was becoming very uncomfortable; he
testified that he could no longer sleep on his stomach and
that he had trouble with bowel movements. Because of the
increased pain and Mr. Massey’s belief that he needed to
“stay on top” of the prison’s treatment of his condition, Mr.
Massey spoke to Dr. Otten, health services administrator
Samalio, FCI-Pekin nurses and his attorney about obtaining
the surgery promptly. Id. at 36. Mr. Massey believed that the
prison was delaying his surgery; indeed, he registered
numerous complaints with a prison review committee, but
nothing came of his efforts.
  When 1997 began, the surgery still had not taken place.
Mr. Massey testified that, by this point, the hernia caused
him pain on a daily basis, and he believed that his requests
for an operation were being completely ignored. On January
29 of that year, Mr. Massey’s attorney wrote a second
letter to FCI-Pekin’s warden. He stated that Mr. Massey’s
“hernia keeps growing, with no surgery scheduled” and
that Mr. Massey’s “repeated phone calls” to him caused
“serious concern on [his] part as to whether [FCI-Pekin] is
violating [Mr. Massey’s] constitutional rights, in addition
to placing his life in serious jeopardy because of inattention
to his medical needs.” R.43, Ex.3. In the same letter, Mr.
Massey’s attorney also threatened to sue FCI-Pekin in
order to remedy the situation. Mr. Massey testified that he
received a copy of this letter and agreed with its accusa-
tions. On December 18, 1997, Dr. John Stephen Marshall, a
surgeon with the Peoria Surgical Group, examined Mr.
Massey pursuant to a consultation contract with FCI-Pekin.
Dr. Marshall diagnosed Mr. Massey as suffering from a
freely reducible hernia, which did not require immediate
4                                                     No. 02-1100
         1
surgery. Mr. Massey complained that his pain was increas-
ing, and, consequently, Dr. Marshall recommended and per-
formed Mr. Massey’s hernia operation on January 28, 1998.
Dr. Marshall testified that Mr. Massey’s recovery was
unremarkable, with no complications. After surgery, Dr.
Marshall ordered Mr. Massey to refrain from heavy lifting.
He also recommended that the prison administer Vicodin
to Mr. Massey for pain relief as needed.
  When Mr. Massey returned to FCI-Pekin, prison officials
placed him in his cell and administered Tylenol with
codeine (also known as “Tylenol 3”) instead of Vicodin.
Rather than bring Mr. Massey his Tylenol 3, prison officials
required him to walk from his cell to the infirmary to get
his prescription. They also required Mr. Massey to walk
from his cell to the dining hall for meals.
   Following this allegedly improper treatment, Mr. Massey
filed an administrative tort claim, which the Bureau of
Prisons (“BOP”) received on February 23, 1999. On Novem-
ber 10, 1999, Mr. Massey filed a medical malpractice suit
against the United States pursuant to the FTCA.


B. District Court Proceedings
   Mr. Massey raised two claims before the district court.
First, Mr. Massey claimed that the prison was negligent in
its delay in providing him with the surgical repair of his


1
  According to Dr. Marshall, “[h]ernias can be classified into two
groups; those that are reducible, meaning that the contents protrude
but can be pushed back in without any difficulty; and those that are
incarcerated, meaning that the contents are stuck in the hernia and
cannot be pushed back into its normal domain.” R.43, Ex.4 at 9. The
fact that Mr. Massey’s hernia was not incarcerated made it “less
urgent to repair.” Id.
No. 02-1100                                                 5

hernia. Second, Mr. Massey claimed that the prison was
negligent in failing to follow post-surgical orders directing
that he receive Vicodin and be placed in the prison obser-
vation unit for two days. The district court granted sum-
mary judgment in favor of the United States on both claims.
  The district court held that Mr. Massey’s claim of negli-
gent delay of surgery was time-barred because he failed to
present the claim to the BOP within two years after the
claim accrued. The district court determined that “there is
no doubt that Mr. Massey believed the hernia to be serious
by January 29, 1997” and that, “since he discovered his
injury (the increased pain) and its probable cause (the
prison’s delay) no later than January 29, 1997, the statute of
limitations for his FTCA suit began to accrue on that
date—if not before.” R.57 at 9. The district court further
held that Mr. Massey’s claim for failure to follow post-sur-
gical orders was timely but unsupported by medical evi-
dence.


                             II
                       DISCUSSION
A. Negligent Delay Claim
   Mr. Massey claims that he was injured by FCI-Pekin’s
negligent delay in performing his hernia operation. The
district court held that Mr. Massey’s claim was time-barred
because he failed to present the claim to the BOP within two
years after the claim accrued. On appeal, Mr. Massey
submits that his claim is not time-barred and that the dis-
trict court incorrectly determined the date upon which his
claim accrued. Mr. Massey argues essentially that he “suf-
fered no injury until [FCI-Pekin’s] delay in getting him the
6                                                      No. 02-1100

surgery was negligent, a departure from the accepted
standard of medical care,” and that this negligence did not
occur outside of the two-year window. Appellant’s Br. at
10. The Government, on the other hand, submits that the
district court correctly determined that Mr. Massey’s claim
accrued no later than January 29, 1997, and therefore is
                                     2
barred by the statute of limitations.
  We review a district court’s grant of summary judgment
de novo. See O’Neal v. City of New Albany, 293 F.3d 998, 1003
(7th Cir. 2002). Summary judgment is properly granted on
the basis of a statute of limitations defense if “(1) the statute
of limitations has run, thereby barring the plaintiff’s
claim as a matter of law, and (2) there exist no genuine
issues of material fact regarding the time at which plaintiff’s
claim has accrued and the application of the statute to
plaintiff’s claim which may be resolved in plaintiff’s favor.”
Green v. United States, 765 F.2d 105, 107 (7th Cir. 1985) (quot-
ing Yorger v. Pittsburgh Corning Corp., 733 F.2d 1215, 1219
(7th Cir. 1984)). In this case, the statute of limitations
has run, and there is no genuine issue of material fact in
dispute as to when Mr. Massey’s claim accrued.
  The FTCA provides that “[a] tort claim against the United
States shall be forever barred unless it is presented in
writing to the appropriate Federal agency within two years

2
   The Government also submits that Mr. Massey’s claim must fail for
the additional reason that it is barred by the “discretionary function
exception” to the FTCA, which excludes from the Act’s application
“[a]ny claim based upon an act or omission of an employee of the
Government . . . based upon the exercise or performance or the
failure to exercise or perform a discretionary function or duty on the
part of a federal agency or an employee of the Government, whether
or not the discretion involved be abused.” 28 U.S.C. § 2680(a).
However, because we hold that Mr. Massey’s claim is barred by the
statute of limitations, we need not address this issue.
No. 02-1100                                                   7

after such claim accrues.” 28 U.S.C. § 2401(b). In United
States v. Kubrick, 444 U.S. 111 (1979), the Supreme Court
established the basic rule with respect to the accrual of an
action for medical malpractice under the FTCA. In that
case, the Court reversed a Court of Appeals’ holding that
a medical malpractice claim under the FTCA did not accrue
until the plaintiff knew or should have known that the
physician who caused the injury was legally blameworthy.
See id. at 122. In doing so, the Court held that a claim under
the FTCA accrues when the plaintiff knows both the
existence and cause of his injury, and not at a later time
when he also knows that the acts inflicting the injury may
constitute medical malpractice. See id. at 122-24. The Court
stated that, for statute of limitations purposes, a plaintiff’s
ignorance of his legal rights and his ignorance of the fact of
the injury or its cause should not receive equal treatment.
See id. at 122. The Court further stated that to excuse a
plaintiff from properly seeking advice in the medical and
legal community by postponing the accrual of his claim
“would undermine the purpose of the limitations statute,
which is to require the reasonably diligent presentation of
tort claims against the Government.” Id. at 123.
   Adhering to the Supreme Court’s directive, we have held
consistently that “[m]edical malpractice claims under the
FTCA accrue when a plaintiff has discovered his injury and
its probable cause even though he may be ignorant of his
legal rights.” Green, 765 F.2d at 107; see also Drazan v. United
States, 762 F.2d 56, 58 (7th Cir. 1985); Jastremski v. United
States, 737 F.2d 666, 669 (7th Cir. 1984). “The statute of lim-
itations does not await the plaintiff’s knowledge that his
injury was caused by negligence or reckless conduct.”
Green, 765 F.2d at 107. “Once armed with knowledge that
he has been injured and by whom, the potential malprac-
tice plaintiff has reason to believe that he may have a legal
8                                                 No. 02-1100

claim; and he then has the statutory period in which to con-
duct the necessary investigation and prepare and file a
suit.” Goodhand v. United States, 40 F.3d 209, 212 (7th Cir.
1994).
  In this case, the district court correctly applied the Kubrick
standard and determined that, even when all reason-
able inferences are drawn in Mr. Massey’s favor, “it is
apparent that any claims based on the delay in scheduling
his hernia operation are time-barred.” R.57 at 8. The district
court further indicated that, although it was inclined to
believe that Mr. Massey’s claim accrued sometime during
the last three months of 1996, it held that the claim cer-
tainly accrued no later than January 29, 1997, because there
was no doubt that Mr. Massey had discovered both his
injury (the increased pain) and its probable cause (the
prison’s delay in performing the operation) by that date.
  Mr. Massey now challenges the district court’s conclusion
that his claim accrued no later than January 29, 1997. Mr.
Massey admits that, under Kubrick, a medical malpractice
claim accrues when the plaintiff has discovered his injury
and its probable cause. Nevertheless, Mr. Massey contends
that the district court misapplied this rule to the facts of his
case. First, Mr. Massey submits that he could suffer “no
injury until [FCI-Pekin’s] delay in getting him the surgery
was negligent, a departure from the accepted standard of
medical care.” Appellant’s Br. at 10. It is impossible to dis-
cern from Mr. Massey’s brief the precise date upon which
he believes the prison’s delay became negligent; it is clear,
however, that he believes that negligence did not occur
before February 23, 1997. Second, Mr. Massey submits that
any injury he suffered before February 23, 1997, was de
minimis and therefore did not trigger the statute of limita-
tions. Finally, Mr. Massey submits that the discovery rule
should be applied liberally in cases such as his, in which
No. 02-1100                                                 9

the plaintiff’s claim is premised on the defendant’s failure
to treat or diagnose. We shall examine each of these con-
tentions in turn.
  With respect to Mr. Massey’s first argument, to the extent
that he is arguing that the statute of limitations did not be-
gin to run until he was aware that the delay in scheduling
his surgery amounted to negligence, the Supreme Court’s
decision in Kubrick precludes such a contention. Kubrick
stands for the proposition that a claim accrues when the
plaintiff knows both the existence and probable cause of
his injury and not at a later time when he also knows that
the acts inflicting the injury may constitute medical mal-
practice. As the Supreme Court stated, the accrual of a
claim does not “await awareness by the plaintiff that his
injury was negligently inflicted.” Kubrick, 444 U.S. at 123.
  To the extent that Mr. Massey contends that there is
insufficient evidence to establish that he knew of his injury
and the cause of that injury no later than January 29, 1997,
the record does not support such an argument. Mr. Massey
testified that he consulted Dr. Otten about the hernia in the
summer of 1996 and that, after speaking to the physician,
he believed that the hernia required immediate treatment.
At the same time, Mr. Massey testified that the hernia was
growing in size and that Dr. Otten informed him that
surgery would be scheduled, because “[t]his thing is going
to get worse and worse and it’s dangerous if it keeps
going.” R.43, Ex.1 at 34. Mr. Massey also knew that “he was
going to get put on a waiting list” and that he “had to stay
on top of this.” Id. at 36. He was concerned about the
hernia and wanted the surgery promptly. Over the course
of the next three or four months (approximately October
1996 through December 1996) the hernia continued to grow
“quite a bit,” and began “to really bother” Mr. Massey.
Id. at 36-37. When asked how the hernia was affecting
10                                               No. 02-1100

him, Mr. Massey replied: “I couldn’t sleep on my stomach.
When I went over it hurt. I didn’t dare try to lift anything
heavy. It hurt. Sometimes when I had a bowel movement
it hurt. I knew it was there, whereas before like it hurt a
little bit when I got to FCI-Pekin but not bad.” Id. at 38.
   Mr. Massey voiced his complaints to Dr. Otten, Samalio
and FCI-Pekin nurses. Mr. Massey also complained to his
attorney, who in turn sent two letters to the prison’s war-
den. The first letter, dated July 19, 1996, stated that Mr.
Massey had “developed a hernia for which he may need
surgery,” that the prison’s advice “don’t lift anything” was
“hardly an adequate response,” that the problem was
“serious,” that he was “really in pain and in need of the
medical attention,” and that his “medical needs are not be-
ing adequately met.” R.43, Ex.2. The second letter, dated
January 29, 1997, stated that Mr. Massey had been told by
FCI-Pekin physicians that he suffers from “a hernia which
needs surgery,” that his “hernia keeps growing,” that his
life was in “serious jeopardy,” and that, despite these facts,
“no surgery [had been] scheduled.” R.43, Ex.3.
  The record clearly establishes that Mr. Massey was ex-
periencing increased pain between October 1996 and
January 1997 as a result of the prison’s delay in performing
the operation. Mr. Massey, of course, knew that he did not
receive an operation during this time. The facts further
demonstrate that Mr. Massey believed he was in need of
prompt, if not immediate, surgery and that the surgery was
delayed because the prison had not scheduled it. See
Goodhand, 40 F.3d at 214 (“[T]he statute of limitations . . .
begins to run on the date when the plaintiff discovers that
he has been injured by an act or omission attributable to
the defendant. The plaintiff then has the statutory period
to determine whether the act or omission was negligent,
and to proceed from there.”).
No. 02-1100                                                 11

   Mr. Massey next submits that his claim did not accrue
outside of the statute of limitations because any injury he
suffered before February 23, 1997, was de minimis and
therefore did not trigger the statute of limitations. In sup-
port of this argument, Mr. Massey relies on Goodhand. In
Goodhand, the court affirmed the general rule from Kubrick
that the plaintiff’s cause of action accrues once the plaintiff
is “armed with knowledge that he has been injured and by
whom.” Goodhand, 40 F.3d at 212. The court went on to
state that “[t]he statute of limitations begins to run upon
the discovery of the injury, even if the full extent of the
injury is not discovered until much later.” Id. The court
explained that “[w]ere it not for this rule, the statute of
limitations might be extended indefinitely—perhaps even
to death, since until then it is always possible that the
plaintiff’s injury will worsen.” Id. Having set forth the
general rule, the court then noted that an exception exists
“for the case in which at first the injury reasonably seems
trivial, and only much later is it discovered to be serious
enough to warrant the expense of a precomplaint investiga-
tion.” Id. at 213.
  The record in this case simply will not support this char-
acterization. Mr. Massey, both personally and through his
attorney, made clear that he believed the failure to schedule
the surgery was a serious deprivation that gravely jeopar-
dized his health and was a life-threatening matter. In
the letter dated January 29, 1997, Mr. Massey’s counsel
informed FCI-Pekin of his concern:
    Mike [Mr. Massey] has been told by your prison phy-
    sicians that he has a hernia which needs surgery. . . .
    His hernia keeps growing, with no surgery sched-
    uled. . . .
    When I wrote to you on July 19, over six months ago, I
    advised you that I had telephoned the institution re-
12                                                 No. 02-1100

     peatedly attempting to talk with someone in the med-
     ical department but was unable to get a single person
     to return my phone call. Nor have I received any re-
     sponse from you or anyone on your staff to my July 19,
     letter. I will not write to you again. I trust that you will
     address immediately Mike’s medical problems . . . I
     will not stand by and watch Mike’s serious medical
     needs go unattended. . . . his sentence does not require
     that he die in prison because medical doctors working
     for the Federal Bureau of Prisons choose to ignore his
     medical needs.
R.43, Ex.3. As this letter clearly demonstrates, Mr. Massey
and his counsel had complained to FCI-Pekin officials on
numerous occasions prior to January 29, 1997, about Mr.
Massey’s hernia and the prison’s delay in performing the
operation. In addition to this letter, Mr. Massey testified
that, after speaking with Dr. Otten, he came to believe
sometime in the summer of 1996 that his hernia needed
immediate treatment. In light of these facts, the district
court did not err in concluding that Mr. Massey’s argument
was “a dubious attempt to forestall the statute of limita-
tions.” R.57 at 8.
  Mr. Massey’s final argument is that the Kubrick rule
should be applied liberally to his claim because it is prem-
ised on a failure to treat, as opposed to an affirmative act of
treatment. Mr. Massey correctly suggests that the Kubrick
rule has been further refined for cases involving failure to
warn, diagnose or treat. For example, in Augustine v. United
States, 704 F.2d 1074 (9th Cir. 1983), the plaintiff argued that
the failure of Air Force dental surgeons to diagnose
and treat a bump on his palate resulted in the progression
of the bump from a minor condition to an incurable cancer.
The Ninth Circuit held that the progression of the disease,
rather than the disease itself, was the injury and that the
No. 02-1100                                                13

plaintiff’s cause of action did not accrue until a reasonable
person should have “discovered that the failure of his
doctors to diagnose, treat, or warn him led to his deterio-
rating physical condition.” Id. at 1078; see also Hughes v.
United States, 263 F.3d 272, 277 (3d Cir. 2001) (“As in
Augustine, ‘[t]he issue of accrual in this case thus depends
upon when and if plaintiff discovered or through the
exercise of reasonable diligence should have discovered
that the failure of his doctors to diagnose, treat, or warn
him led to his deteriorating condition.’ ” (quoting Augustine,
704 F.2d at 1078)); Green, 765 F.2d at 108-09 (“[W]here
a claim of medical malpractice arises from the failure to
diagnose or treat a patient . . . ‘it is only when the patient
becomes aware or through the exercise of reasonable
diligence should have become aware of the development of
a pre-existing problem into a more serious condition that
his cause of action can be said to have accrued for purposes
of section 2401(b).’ ” (quoting Augustine, 704 F.2d at 1078)).
  The approach articulated in Augustine cannot govern the
situation before us. In Augustine, the plaintiff had no reason
to suspect that the surgeons’ failure to diagnose or treat his
injury caused the injury to grow into a more serious
condition. Mr. Massey, on the other hand, had reason to
suspect, and in fact did suspect, that the delay in perform-
ing his hernia operation was the source of his increasing
physical distress. He repeatedly brought this belief to the
attention of FCI-Pekin officials. Furthermore, Mr. Massey
testified that, during the last three or four months of 1996,
his hernia became increasingly serious, causing him greater
amounts of pain. The district court correctly determined
that Mr. Massey’s claim began to accrue on or before
January 29, 1997.
  Under 28 U.S.C. § 2401(b), Mr. Massey had two years
from January 29, 1997, to file an administrative tort claim.
Because Mr. Massey did not present his claim to the BOP
14                                               No. 02-1100

until February 23, 1999, his claim is barred by the statute of
limitations.

B. Post-Operative Negligence Claim
  Mr. Massey asserts that the January 29, 1998, post-
surgical order instructed that he be confined to the prison
observation unit for two days and that he be given Vicodin
for the pain, but that FCI-Pekin officials disregarded the
post-surgical order by sending him back to his prison unit,
requiring him to walk to the infirmary for medication and
to the dining hall for meals, and substituting Tylenol 3 for
Vicodin. Mr. Massey contends that the prison officials’
failure to follow the post-surgical order was negligent and
caused him needless pain. The district court granted
summary judgment on Mr. Massey’s claim in favor of the
Government, finding that Mr. Massey had failed to support
his accusations with medical evidence. On appeal, Mr.
Massey submits that the district court should not have
granted summary judgment because triable issues of fact
remain. The Government, on the other hand, submits that
the district court properly granted summary judgment
because there was no evidence of negligence or injury.
  The FTCA “provides a remedy for personal injury caused
by the negligent or wrongful act of any government em-
ployee acting within the scope of his employment, ‘under
circumstances where the United States, if a private person,
would be liable to the claimant for the act in accordance
with the law of the place’ where the act occurred.” Donais v.
United States, 232 F.3d 595, 598 (7th Cir. 2000) (quoting 28
U.S.C. § 1346(b)). Accordingly, Mr. Massey’s claim is con-
trolled by the law of the state of Illinois.
  “Under Illinois law, in a medical malpractice action, the
burden is on the plaintiff to prove (1) the proper standard of
care by which a physician’s conduct may be measured,
No. 02-1100                                                15

(2) a negligent failure to comply with the applicable stand-
ard, and (3) a resulting injury proximately caused by the
physician’s lack of skill or care.” Id.; see also Campbell v.
United States, 904 F.2d 1188, 1191 (7th Cir. 1990); Simmons v.
Garces, 745 N.E.2d 569, 577 (Ill. App. Ct. 2001); Diggs v.
Suburban Med. Ctr., 548 N.E.2d 373, 377 (Ill. App. Ct. 1989).
“Unless the physician’s negligence is so grossly apparent
or the treatment so common as to be within the everyday
knowledge of a layperson, expert medical testimony is re-
quired to establish the standard of care and the defendant
physician’s deviation from that standard.” Donais, 232 F.3d
at 598 (quoting Purtill v. Hess, 489 N.E.2d 867, 872 (Ill.
1986)).
   Applying the foregoing principles to Mr. Massey’s claim,
it is evident that the district court was correct in granting
summary judgment to the Government. Dr. Marshall, the
surgeon who performed the operation, and Dr. Robert
Ewart, the Government’s expert, both testified that there
was no breach of due care. Dr. Marshall testified that
“Tylenol 3 is in the same level of pain killing medicine” as
Vicodin and that he knew, based on his experience, that
prisoners who are prescribed pain medicine usually receive
Tylenol 3 from the prison formulary. R.43, Ex.4 at 20-21.
Dr. Ewart concurred with Dr. Marshall’s assessment of
Tylenol 3. Specifically, Dr. Ewart testified that “two Ty-
lenol 3 are more or less the equivalent of one Vicodin,” and
that it “absolutely” was not negligent for prison officials to
substitute Tylenol 3 for Vicodin. R.43, Ex.5 at 85.
   Similarly, both Dr. Marshall and Dr. Ewart testified that
it was not negligent for FCI-Pekin to require Mr. Massey to
walk to the infirmary for medication or to the dining hall for
food. Dr. Marshall testified that Mr. Massey was not
restricted from walking and that his standard protocol was
to advise a patient after hernia surgery that he “should do
16                                               No. 02-1100

no lifting” but “can do regular activity.” R.43, Ex.4 at 20.
Dr. Ewart not only agreed with Dr. Marshall but stated: “I
would have thought putting him on bed rest would be
negligent” because “[p]eople feel better, they have fewer
complications when they get up and get moving.” R.43,
Ex.5 at 85. Additionally, when asked whether Mr. Massey
needed to be kept in the observation unit, Dr. Ewart re-
sponded: “I can’t really see why. If he was a civilian, he
simply would have been sent home.” Id. at 86.
  It was incumbent upon Mr. Massey to substantiate his
allegations—that FCI-Pekin officials were negligent and
that this negligence caused him physical injury—through
expert testimony in order to defeat the Government’s
motion for summary judgment. He presented no medical
evidence to rebut the opinions of Dr. Marshall and Dr.
Ewart that the prison officials did not act negligently and
that Mr. Massey was not injured by their actions. Mr. Mas-
sey’s failure to bring forth experts to raise the necessary
inferences is fatal to his claim because his allegations,
standing alone, cannot create a genuine issue of material
fact for trial.

                       Conclusion
  For the foregoing reasons, we affirm the judgment of the
district court.
                                                   AFFIRMED
A true Copy:
       Teste:

                          _____________________________
                           Clerk of the United States Court of
                             Appeals for the Seventh Circuit

                   USCA-02-C-0072—11-27-02